Citation Nr: 0513752	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for herpes 
simplex, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to May 5, 1997, 
for a 10 percent evaluation for herpes simplex.

4.  Entitlement to an effective date prior to January 11, 
1999, for the grant of entitlement to dependency compensation 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 1997, 
January 1999, and November 2000 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Appeals Management Center (AMC) in 
its January 2005 decision granting the veteran entitlement to 
a 40 percent disability rating for lumbar disc disease, L4-5, 
and an earlier effective date for herpes simplex to May 5, 
1997, noted that the grant of benefits was a complete grant 
of the benefits on appeal, therefore satisfying the veteran's 
appeal and removing the issues from appellate jurisdiction.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The veteran has not expressed any intent to 
withdraw his appeal with regard to the issues of an increased 
disability rating for his lumbar disc disease or with the 
effective date of a compensable rating for herpes simplex.  
The Board finds the issues remain under appellate 
jurisdiction.

The issue of entitlement to an increased evaluation for 
herpes simplex, currently evaluated as 10 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected degenerative joint 
disease of the lumbar spine, currently diagnosed as 
degenerative disk disease, L4-L5 and L5-S1, is manifested by 
no more than severe limitation of motion, severe symptoms of 
intervertebral disc syndrome, and no ankylosis or 
incapacitating episodes.

4.  The November 1997 rating decision assigning a 
noncompensable rating to the veteran's herpes simplex is 
final.  

5.  The veteran filed a claim for increased compensation for 
his herpes simplex on November 15, 2001.

6.  The veteran's dependent child, J, was born in March 1995.

7.  The RO was notified of J's birth by the veteran in a 
letter received by the RO January 11, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar disc disease are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

2.  An effective date prior to May 5, 1997 for a 10 percent 
evaluation for herpes simplex is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  

3.  The criteria for an effective date prior to January 11, 
1999, for an amended rate of his service-connected 
compensation benefits, due to the birth of his dependent 
child, J, have not been met. 38 U.S.C.A. § 5110(f) (West 
2002); 38 C.F.R. § 3.401(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a December 2001 letter addressing herpes simplex, and 
February 2003 and April 2004 letters addressing all issues, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence was to be provided by him and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.  The Board 
finds that VA has fully satisfied its notification duties to 
the veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in October 2003 to obtain additional records as well 
as a new VA examination.  The AMC has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's lumbar spine disorder was originally rated 
under Diagnostic Code (DC) 5293 for lumbar disc disease, L4-
5.  In this case, the Board notes that VA amended the rating 
criteria for diseases and injuries of the spine during the 
pendency of the veteran's appeal.  Specifically, on September 
23, 2002, a change to a particular diagnostic code (DC 5293) 
was made effective.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Further, on September 26, 2003, changes in all spinal 
rating criteria became effective.  See 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  In a precedent opinion, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. See 
VAOPGCPREC 3-2000 (April 10, 1999).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
prior to each respective effective date, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The old rating criteria for impairment resulting from 
lumbosacral strain provided a 10 percent disability rating 
with evidence of characteristic pain on motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  A 20 percent disability required 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, and unilateral spine motion in the 
standing position.  Id.  The highest disability rating 
allowable under this DC, 40 percent, required evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of these symptoms 
with abnormal mobility on forced motion.  Id.  

With regard to limitation of motion, the old rating criteria 
provided a 10 percent disability rating for evidence of 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  The next higher evaluation of 20 
percent required evidence of moderate limitation of motion of 
the lumbar spine.  Id.  The highest rating allowable, 40 
percent, necessitated evidence of severe limitation of motion 
of the lumbar spine.  Id.  

The old rating criteria for disability arising from 
intervertebral disc syndrome provided a 60 percent disability 
rating when pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a DC 
5293 (2002).  A 40 percent disability rating was assigned 
when severe, with recurring attacks and with intermittent 
relief.  Id.  A 20 percent disability rating was appropriate 
when moderate with recurring attacks.  Id.  A 10 percent 
rating was allowed when mild.  Id.  

As noted, effective in September 2002, DC 5293 was revised.  
The new rating criteria allow a 10 percent rating with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
20 percent rating is assigned with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent rating is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and, a 60 percent rating is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a DC 
5293 (effective September 23, 2002).  An incapacitating 
episode is defined under Diagnostic Code 5293 as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

As noted, the criteria for evaluating disabilities of the 
spine underwent additional regulatory changes that became 
effective September 26, 2003.  While the diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243, it did not undergo any substantive 
changes.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent disability rating 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2004).  The 
next higher rating of 20 percent requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id. 

As noted previously, VA regulations recognize that a part 
that becomes painful on use must be regarded as seriously 
disabled.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), requires that problems such as pain 
on use be considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

Factual Background

The veteran contends that his service-connected lumbar spine 
disorder is productive of greater disability than the current 
40 percent disability rating indicates.  

The veteran was examined by VA in May 1995.  He reported a 
series of different symptoms, including pain when he bent or 
extended his back.  The pain was on the left, midline, and 
right.  Occasionally, when the veteran lay on his back and 
his back settled, he would develop a very severe paroxysmal 
pain that radiated down into the coccyx.  Sometimes the pain 
would come forward into the groin, and it might affect the 
right or left, often, when it was right in the center it 
became very painful.  The pain occasionally radiated down his 
leg to the lateral aspects of the feet.  When he sat on the 
commode, even for a short period of time, he might develop 
severe numbness of either lower extremity.  This did not 
happen when sitting in a normal chair.  He reported that he 
always had pain in the back to some degree with the periodic 
paroxysmal severe pain.  The veteran reported that he had 
seen a chiropractor but did not get much help with regards to 
his low back.  He reported that every six months to a year, 
the pain became so great that he actually fell to the floor.  
He tried to avoid the activities that tended to cause the 
severe sharp pains.  He was using muscle relaxers, physical 
therapy, and Tylenol to treat the back.

The examiner noted that the veteran ambulated cautiously, as 
if guarding against excess back movements, but ambulated 
well.  He could walk on his heels and toes without 
difficulty, but he did indicate that walking on his heels 
occasionally produced pain.  He could squat all the way down 
to a full knees and hips flexed position, and then arise 
without difficulty.  He could flex his lumbar spine to 90 
degrees without severe pain, and could extend to 35 degrees, 
but he did develop pain on extension.  On right and left 
lateral flexion, he could reach 35 degrees easily, but he 
developed pain in the region of the sacroiliac joint when 
flexed 35 degrees to the left.  He could rotate to full 55 
degrees both right and left.  There was no evidence of back 
spasm and the curvature was not exaggerated.  There was no 
sacroiliac joint pain and no significant pain on palpating 
the vertebral bodies of the lumbar spine or the coccyx.  He 
did get pain referred to the coccyx and oftentimes he pushed 
on it in order to relieve the pain.  Motor strength was 5/5 
throughout the lower extremities.  The deep tendon reflexes 
at the knee level were 3/6 and at the ankle 3/6.  There were 
no paresthesia found; he had full sensitivity to pinprick, 
but did report paresthesia when he got pain.  The diagnosis 
was recurrent lumbosacral and coccygeal pain with bilateral 
radiculopathy.  X-ray examination of the lumbar spine showed 
early degenerative disc disease at L4-5 and L5-S1.

VA treatment records indicate he was seen periodically for 
complaints of back pain.  In January 1997, he was seen for an 
exacerbation of his back pain, he was prescribed ibuprofen, 
Flexeril, and Darvocet.

In March 1997, he complained of pain most days. The pain 
lasted all day.  It began at the L3-L4 level, radiated 
through his buttocks, down the back of both legs, and stopped 
at both heels.  The pain in his heels was so severe at times 
that he walked on his toes.  His left calf had occasional 
numbness over the gastrocnemius muscle.  It was painful to 
sit with occasional numbness and tingling of his legs.  The 
veteran was noted to use ibuprofen and Vicodin to alleviate 
the pain, which returned rapidly.  The veteran owned a floor 
refinishing business that required daily bending, lifting, 
and stooping, which worsened his pain.   He reported 
dribbling of urine post-void, which occurred with squatting, 
lifting, and bending down.

The veteran was noted to have an upright normal gait.  He had 
a trigger zone along the sacral margins with tightness along 
the thoracic lumbar vertebra without spasm.  He bent to 
remove and tie his shoes.  He had moderate guarding in all 
planes of torso range of motion.  The assessment was chronic 
lower back pain, of unknown origin, with urinary dribbling, 
cause unclear.

An EMG study in April 1997 found no evidence of lumbar 
radiculopathy on either side.

An MRI showed degenerative intervertebral disks at L4-5 and 
L5-S1 with associated degenerative end plate changes most 
severe at L5-S1 and mild L5-S1 circumferential disk bulge 
without central or neural foraminal stenosis.  The veteran's 
intervertebral disk spaces from L1-2 through L4-5 were noted 
to be normal.  He was also noted to have a normal cord and 
roots.

The veteran was next examined by VA in September 1997.  The 
veteran reported daily low back pain resulting in severe pain 
while bending or stooping or walking for prolonged periods or 
lifting loads.  He noted that he had daily low back pain with 
frequent exacerbations sometimes to the degree of causing him 
to fall.  He also noticed numbing and tingling sensation in 
the bilateral legs.  The examiner noted the April 1997 EMG 
and MRI results.  

On physical examination, he was in no acute distress.  He had 
a slight antalgic gait.  On lumbar spine range of motion, 
anterior flexion was to 95 degrees, extension was to 25 
degrees, lateral bending was to 30 degrees bilaterally, and 
rotation was to 45 degrees bilaterally.  All movements 
produced pain in the lower lumbar area.  Palpation of the 
axial spine revealed no evidence of muscular spasms; however, 
there was tenderness over L4-L5.  Straight leg raising was 
negative.  Deep tendon reflexes were 2+ bilaterally.  Motor 
strength was 5/5 in flexion and extension in the proximal and 
distal muscle groups of the lower extremities.  There were no 
sensory abnormalities appreciated.  The diagnosis was 
degenerative disc disease at L4-L5, most severe at L5-S1.

In January 2002, VA treatment records indicate the veteran 
was injured in a motor vehicle accident in December 2001.  
Treatment records following the injury show multiple 
complaints of headaches and shoulder and neck pain.  Little 
complaint or treatment is directed at the veteran's lower 
back pain.

The veteran's private orthopedic treatment records following 
the December 2001 motor vehicle accident have been submitted.  
Treatment primarily addressed the veteran's neck and shoulder 
discomfort.  A private MRI dated in July 2002 showed marked 
disc desiccation with end-plate signal change at L5-S1 
associated with a broad-based disc bulge.  There was no 
significant central canal stenosis.  He had mild bilateral 
neural foraminal narrowing due to facet and ligamentous 
hypertrophy in the bones.  L4-5 disc desiccation without 
significant herniation was also noted.

The veteran underwent another VA examination in February 
2003.  He reported pain in his lumbosacral area midline with 
radiation down both buttocks into the hamstring area 
bilateral.  He reported his pain as 8/10, constant in the 
lumbosacral area, with no specific radiation down the right 
or left.  The pain was continuous during the day.  It was 
worse with coughing, sneezing, lifting, bending forward, or 
leaning too far back.  

The veteran reported that he used medications and a back 
brace.  He reported flare-ups due to activity or increasing 
his lifting or moving around.  It was alleviated somewhat by 
rest.  There had been some numbness occasionally, but not a 
specific toe, it was more less over the dorsum of both feet.  
He said that for several years he had occasional fecal 
soiling and also urinary incontinence.  The veteran also 
complained of decreased penis sensation and occasional 
erectile dysfunction.  He walked unaided without a crutch or 
cane.  He claimed to have fallen 10 to 15 times in the 
previous month from his back pain.

He reported having quit his job in carpentry because of his 
back.  He had given up horseback riding, hunting, and his 
favorite sports, baseball and tennis.  He had even given up 
reaching over to pick up his children.  He was able to dress, 
eat, groom, bathe, and toilet.

On physical examination, he had no obvious atrophy.  His gait 
was antalgic.  Straight leg raising was positive on the right 
at 20 degrees, and on the left at 30 degrees.  He could stand 
on his toes and heels.  He got out of a chair without using 
the arms to push off.  Sensation appeared to be intact.  On 
range of motion, he could only flex laterally to 10 degrees 
on either side.  He could extend his back only 5 degrees and 
could flex only about 10 degrees forward.  He was moderately 
tender over the lumbosacral area at L5 midline.  His spine 
was painful as soon as he bent forward more than 10 degrees, 
laterally more than 5 degrees, or backwards more than 5 
degrees.  He reported pain getting on the examination table.

The examiner noted that there was not atrophy, deformity, or 
swelling.  There was pain on movement.  There was no 
incoordination or excess fatigability or weakened movement.  
There was less movement than normal because of the veteran's 
pain.

The examiner noted sensory examination was intact.  Motor 
examination was intact.  Reflexes were intact, in fact brisk 
and symmetric.  

The examiner concluded with diagnoses of lower back pain 
secondary to disc disease and degenerative spine disease with 
no evidence of neurologic impairment.  Symptoms of occasional 
urine and fecal incontinence, decreased penis sensation, and 
erectile dysfunction, were noted to be of unknown etiology.

The veteran's brother submitted a statement in March 2003.  
He noted that at times the veteran's back pain was so severe 
that he could not move without severe spasms and excruciating 
pain.  He remembered numerous accounts of the veteran having 
to be assisted with daily functions, including help with 
sitting and walking.  He reported the veteran had missed work 
on a regular basis.

Private treatment records from Dr. C.S.S., dated in August 
2003, show the veteran had continued complaints of chronic 
neck, mid-back, and low back pain.  The veteran had pain in 
his left lower extremity. He had been a passenger in a second 
motor vehicle accident in July 2003.

The veteran reported that he had difficulty with lifting, 
carrying, bending, sitting, standing, walking, and climbing 
stairs.  He reported that he pain symptoms were present all 
of the time.  He reported having trouble controlling his 
bladder, but had had the symptoms since his first motor 
vehicle accident.  He was only able to sit or stand 
comfortably for about five minutes or less.  He woke up three 
to five times at night with pain.  He had a burning pain in 
his tailbone.

On physical examination the veteran had a very restricted 
range of motion in the lumbar spine.  He was only able to 
bend a few degrees forward and then reported back pain.  He 
could extend essentially to a neutral position and then 
reported back pain.  He had no muscle atrophy in the arms or 
legs.  He was able to take a few steps on his toes and heels.  
He had quite a lot of pain behavior when he moved.  He had a 
full range of motion in the arms and legs.  He tolerated 
straight leg raising to 90 degrees bilaterally.  Reflexes 
were 2-3+ and symmetrical.  He had normal pinprick testing.

The veteran was seen in follow-up by Dr. C.S.S. for several 
months.  Treatment and complaints were directed at the 
veteran's cervical spine.

The veteran was most recently examined by VA in November 
2004.  He reported that since his last compensation and 
physical examination that his symptoms had continued. The 
veteran described back pain with a background level of pain 
on a scale of 0 to 10 as a 6 - 7 in the mid back and 7 - 8 in 
the lower back. The pain was present daily and was described 
as a dull ache in the upper back and as a sharp piercing 
lower back type pain.  Both could flare but typically the 
flare-ups involved only the lower back.  Distribution of the 
flare-ups in the lower back included tingling down both legs 
into the left heel and sometimes towards the left greater toe 
and into the right lateral toes.  The duration of the flare-
up was typically all day.  He related that he could obtain 
relief in the evening if he took medication and used heat.  
He experienced tightening in the paravertebral musculature of 
the lower thoracic and lumbar spines and some swelling, which 
his wife confirmed.

He took Amitriptyline daily, which helped relax the muscles 
of his back.  He took Hydrocodone every other day for pain.  
Bed rest helped his condition as did heat. He preferred 
sitting in a hot tub. 

Bending forward at the waist or lying on a flat table or on 
the floor precipitated the veteran's daily flare-ups.  He 
mentioned that this impacted his ability to play with his 
young children since he could not lie on the floor and they 
were small. Aggravating factors included standing on his 
heels once the pain had developed.  An alleviating factor was 
lying on his back with a pillow under his mid to lower back 
and drawing his knees up.  Heat also helped.  Considering 
additional limitations of motion, he mentioned that he could 
not lean back or sit for very long.  In terms of his ability 
to walk, prior to a flare up, he could walk around the block.  
When he had a severe flare up, he could only walk about 1/2 
block.  A severe flare-up impacted his ability to have 
intercourse with his wife because of pain in his back. This 
occurred even on a normal day.  He described associated 
features of dizziness if he got up too suddenly. He also 
mentioned that he had some questions as to whether he had 
erectile dysfunction.  He also mentioned that when his back 
pain of the lower back is up to a 9 level, he had some 
incontinence.  He stated that it would dribble into his boxer 
shorts and sometimes it felt like it was running down his 
leg.

The veteran was noted to walk with an antalgic gait. He used 
a canvas and Velcro back brace.  It is not on at the time of 
the examination as it was removed for his lumbosacral x - 
rays taken immediately before the examination.  He had found 
that it helped him to use a cane to minimize his back pain. 
Without the cane, the veteran walked with an antalgic gait.  
He was not unsteady, but when he had a flare up in his low 
back that was accompanied by shooting pain down the legs, he 
sometimes had to grab onto objects to keep from falling.  His 
last episode was approximately a month before the 
examination. 

In terms of the functional assessment of the veteran's 
condition, he was limited in walking. There was no impact on 
his eating, bathing, or toiletry. It was hard for him to 
place and tie shoes, so he used slip on shoes instead.  To 
put on his trousers, he leaned against the bed frame or wall 
to dress.  He avoided driving because of two post service 
rollover accidents and because of visual problems for which 
he was service-connected.  In terms of occupation, he used to 
perform carpentry but could no longer do it.  In terms of 
recreational activities, he could no longer horseback ride or 
play basketball because of low and mid back pain.

On examination the veteran used a cane. He held his back 
erectly with an accentuated lordotic curve. His gait was 
antalgic. There was mild to moderate curvature of the 
thoracic spine to the left. There was moderate tightness in 
the paravertebral musculature of the lumbosacral spine from 
about T10 to the sacral area, predominantly right-sided.  
Range of motion testing of the thoracolumbar spine showed 
forward flexion ranged from zero to 35 degrees with pain at 
25 degrees. Extension ranged from zero to 6 degrees with pain 
at 4 degrees. Left lateral flexion ranged from zero to 12 
degrees with pain at 4 degrees.  Right lateral flexion ranged 
from zero to 14 degrees with pain at 5 degrees. Left lateral 
rotation ranged from zero to 15 degrees with pain at 5 
degrees.  Right lateral rotation ranged from zero to 20 
degrees with pain at 15 degrees.  On repetitive forward 
bending at the waist the veteran experienced pain accompanied 
by grimacing and extension of the tightness in the 
paravertebral musculature from the right to the left side of 
the lower thoracic and lumbosacral spine regions.  Based on 
these observations and findings, the examiner estimated that 
an additional 50% of forward flexion is lost due to 
repetition.  Further, immediately after the forward bending, 
the examiner noticed tenderness in the paravertebral 
musculature of the lumbosacral spine.  In palpating the facet 
joints, they appeared to be unremarkable.  Most of the 
tenderness was over the L5-Sl interspace.  The scoliotic 
thoracic curve noticed on initial examination is still 
present after repetition.  

A neurologic examination indicated a mild deficit over the 
left L4 dermatome, left foot.  Right sensory testing was 
inconsistent.  Motor examination indicated slight atrophy of 
the left thigh, with 7 inches below the inferior margin of 
the left patella, the left thigh measured 15.5 inches in 
circumference compared to the right which measures 16.5 
inches in circumference.  Measured 8 inches above the 
inferior margins of both patella, both thighs measure 19.5 
inches in circumference.  Muscle tone was slightly decreased 
in the left gastrocnemius and soleus musculature compared to 
the right. Extensor hallucis strength and tone was normal 
bilaterally.  Straight leg raise test was positive 
bilaterally. Lasegue's sign was positive bilaterally.  Rectal 
examination indicated normal sensation, tone, volitional 
control, and reflexes.  Deep tendon reflexes at the patellar 
and Achilles tendons were normal. There were no pathologic 
reflexes.  Slight pressure on the top of the head produced 
low back pain with the patient in a standing position.

The examiner diagnosed chronic low back pain secondary to 
degenerative disk disease, left-sided intervertebral disk 
syndrome, L4 - 5 levels, thoracic scoliosis, mild to 
moderate, and urinary incontinence by history, cause 
undetermined.

Analysis 

The Board notes that the veteran's service-connected lumbar 
disc disease is currently rated 40 percent disabling.  This 
is the highest rating available under the old criteria for 
DC's 5292, based on severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2003).

Without evidence of unfavorable ankylosis of the entire 
spine, warranting a 100 percent disability rating, or 
unfavorable ankylosis of the entire thoracolumbar spine, the 
next higher evaluation of 50 percent, pursuant to the new 
General Rating Formula for Diseases and Injuries of the 
Spine, is not warranted. 38 C.F.R. § 4.71a (2004).  The 
record contains no evidence of ankylosis in the veteran's 
thoracolumbar spine.

Without evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, a higher evaluation of 60 percent, pursuant to the 
old rating criteria cannot be awarded for intervertebral disc 
syndrome under DC 5293.  38 C.F.R. § 4.71a, DC 5293 (2003).  
Review of the evidence of record shows that the veteran has 
consistently complained of pain associated with his lumbar 
spine.  He has been uniformly shown to have ankle jerk on 
testing of reflexes.  At the VA examination in September 
1997, there was no evidence of muscle spasm or sensory 
deficit.  At the following VA examination, the veteran's 
range of motion had decreased; however, sensory, motor, and 
reflexes were all intact resulting in a diagnosis of no 
evidence of neurologic impairment.  Beginning at the November 
2004 VA examination, which the Board notes followed injuries 
in a second motor vehicle accident, the veteran demonstrated 
markedly reduced ranges of motion and first showed neurologic 
impairment in the L4 dermatome and slight atrophy in the left 
thigh; however, he continued to have ankle jerk.

The Board finds that the most recent VA examination clearly 
shows a degeneration in the veteran's chronic lower back 
pain.  Although the veteran's 40 percent disability rating 
predates the November 2004 examination, the symptomatology 
prior to that date did not approximate the rating criteria 
for a greater than 20 percent disability due to the lack of 
neurological symptomatology.  Beginning in November 2004, the 
signs and symptoms found by the VA examiner most nearly 
approximate a 40 percent disability rating.  The Board is 
unable to find that the criteria for a 60 percent disability 
rating are met because the neuropathic symptoms are not 
pronounced.  The veteran continues to demonstrate normal 
reflexes and only slight atrophy of the left lower extremity.  
Although the veteran complains of constant pain, he has not 
sought treatment for his low back on a consistent basis.  
Review of the recent treatment records does not reveal 
consistent, or even frequent, complaints of pain or other low 
back symptomatology.  Therefore, the Board is unable to find 
that the veteran experiences little intermittent relief from 
his symptoms.

Finally, without incapacitating episodes having a total 
duration of at least six weeks during the previous twelve 
months, a 60 percent evaluation is not warranted under the 
new rating criteria.  The Board notes that the rating 
schedule defines an incapacitating episode as a period of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  There is no 
evidence of such treatment during any period of time under 
current consideration.  38 C.F.R. § 4.71a, DC 5243 (2004).

Additionally, the Board acknowledges the veteran's complaints 
of chronic low back pain radiating periodically down the left 
leg and coccyx.  Examination of his lumbar spine has 
demonstrated antalgic gait, and has shown recent objective 
evidence of discomfort (including on range of motion 
testing).  While the November 2004 noted substantially 
decreased range of motion, by 50 percent, based upon pain or 
use or repetitive motion, the range of motion remains well 
above the limitation required for the next higher rating 
under the General Formula, i.e. unfavorable ankylosis, or 
favorable ankylosis under old DC 5286.  

In light of these findings on evaluation, the Board concludes 
that a disability rating greater than the currently assigned 
rating of 40 percent for the veteran's service-connected 
degenerative joint disease of the lumbar spine, based upon 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his low back, is not warranted.  
The current evaluation of 40 percent more than adequately 
portrays the functional impairment (including pain and 
weakness) that the veteran experiences as a result of his 
service-connected low back disability.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5292, 5295, and 5237.


Earlier Effective Date


The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).

Review of the veteran's claims folder reveals that his claim 
of entitlement to service connection for herpes simplex was 
granted in a rating decision dated in November 1997.  The 
rating decision found that the August 1993 rating decision 
that had denied service connection for herpes simplex was 
clearly and unmistakably erroneous, and therefore service 
connection was effective, rated noncompensably, from May 
1992.  

The veteran filed a notice of disagreement with the November 
1997 decision, asserting entitlement to a 10 percent 
disability rating.  This notice of disagreement was filed on 
a VA Form 9, received in March 1998, perfecting his appeal 
for an increased rating for his lumbar disc disease, 
addressed above.  In November 2000, a Statement of the Case 
was issued addressing the veteran's appeal for a compensable 
disability rating for herpes simplex.

The veteran did not submit any further correspondence 
addressing the disability rating assigned his herpes simplex 
until November 2001.

The Board finds that the November 1997 rating decision, which 
assigned a noncompensable rating became final when the 
veteran failed to file a substantive appeal perfecting his 
appeal for a compensable disability rating within 60 days of 
the Statement of the Case.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004).

Therefore, the veteran's November 2001 correspondence was a 
claim for an increased rating.  The effective date of an 
increase in compensation shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

The Board finds that the May 5, 1997, effective date for a 10 
percent disability rating granted by the AMC in January 2005, 
is in error.  While the evidence may show entitlement to a 10 
percent disability rating prior to November 2001, the 
earliest effective date would be November 2000 based upon 
38 C.F.R. 3.400(o), which provides in a claim for increase, 
the effective date of an award shall be the earliest date as 
of which it is factually ascertainable an increase occurred, 
if the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  The earliest possible 
date proper under the regulations is only one year prior to 
November 2001, not May 1997.

Entitlement to an effective date for the 10 percent 
disability rating prior to May 5, 1997 is clearly not 
supported by the evidence of record.  Although erroneous, the 
January 2005 rating decision benefits the veteran and is 
therefore harmless error and will not be modified on appeal.  

Additional Dependency Compensation

As noted above, except as otherwise provided, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. 

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating. 38 U.S.C.A. 
§ 5110(f).  The effective date of the award of any benefit or 
increase by reason of marriage or the birth/adoption of a 
child shall be the date of that event if proof is received by 
the Secretary within a year from the date of marriage, birth 
or adoption. 38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).

The veteran asserts that he sent paperwork evidencing the 
birth of J, his dependent child in the summer of 1996.

Review of the veteran's claims folder reveals that the 
earliest document noting the birth of the veteran's dependent 
child, J, was received January 11, 1999.  On that letter, he 
asserted that he had not been able to get them added to his 
compensation.  He believed that he made a mistake sending 
paperwork to the Tacoma, Lakewood office.

The Board notes that the veteran was notified in December 
1997 that he was receiving additional benefits for one child, 
A.  He was requested to inform VA if there was any change in 
the status of his dependents.

Review of the claims folder reveals that the VA erroneously 
changed his address to Texas approximately at the time he 
would have submitted a notice of J's birth.  The veteran 
asserts that this is clear evidence of administrative 
irregularity, showing that the RO lost the notice.  
Government officials are presumed to properly discharge their 
official duties, such as the mailing of appropriate forms. 
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
The Board finds that the evidence of administrative 
irregularity is not clear, and the VA continues to be 
entitled to the benefit of this presumption.  Having the 
wrong address for the veteran would not have affected the 
RO's ability to locate the veteran's claims folder and 
associate incoming mail with it.  Review of the veteran's 
claims folder reveals many items of correspondence received 
and filed in a timely manner from the veteran between March 
11, 1995, and January 11, 1999.  

The claim of entitlement to an earlier effective date for 
entitlement to additional compensation benefits based on the 
dependency of J is denied.


ORDER

An evaluation greater than 40 percent for lumbar disc disease 
is denied.

An effective date prior to May 5, 1997 for a 10 percent 
evaluation for herpes simplex is denied.

An effective date prior to January 11, 1999, for the grant of 
entitlement to dependency compensation benefits is denied.


REMAND

Review of the veteran's claims folder reveals that further 
action is required in order to fulfill the duties to notify 
and assist the veteran in the development of his claim.

The Board again notes that the veteran filed his claim 
regarding entitlement to an increased disability rating for 
herpes in November 2001.  In this case, the Board notes that 
VA amended the rating criteria for skin disorders during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 49596 
(2002) (codified at 38 C.F.R. § 4.118) (amending the criteria 
for skin disorders effective August 30, 2002).  In a 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran. If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, and 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. In the event that it is determined that the prior 
version is more favorable, then the Board should apply the 
former provision to periods both before and after the 
effective date of the regulatory change. See VAOPGCPREC 3-
2000 (April 10, 1999).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the VA may apply only 
the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

Review of the record reveals that the neither the RO nor the 
AMC on Remand provided the veteran with the text of the 
previous version of the rating criteria.

Additionally, the Board notes that the veteran's herpes 
simplex should be rated under DC 7820, infections of the skin 
not listed elsewhere (including bacterial, fungal, viral, 
treponemal, and parasitic diseases), under the revised rating 
criteria rather than DC 7819.  While both of these diagnostic 
codes refer the rating agency to consideration of DC 7800, 
for disfigurement of the head, face, or neck, and DCs 7801 
through 7805, for scars; DC 7820 also includes DC 7806, for 
dermatitis. 

Review of the rating criteria provided to the veteran reveals 
that although he has documented herpetic lesions on his face 
and scalp, the rating criteria provided in the SOC and SSOC 
have not included the criteria of DC 7800 under either the 
new or old rating criteria.

Finally, the duty to assist the appellant in the development 
of facts pertinent to his claim includes obtaining an 
adequate VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Review of the veteran's claims folder reveals that the VA 
examination in January 2002 does not contain sufficient 
detail to adequately address the old and new criteria for 
skin disabilities.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a 
dermatology examination to assess the 
severity and manifestations of his herpes 
simplex infection.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and such review should be 
acknowledged by the examiner.  With 
regard to the herpetic lesions on the 
veteran's scalp and face, as required by 
the rating criteria, color photographs of 
the affected areas of the head, face, or 
neck should be taken and associated with 
the examination report.  

The examiner is specifically requested to 
express opinions concerning the degree of 
disfigurement caused by the veteran's 
skin disorder in terms of whether they 
are "complete or exceptionally 
repugnant," "severe," "moderate," or 
"slight."

The examiner should note whether there is 
visible or palpable tissue loss, and the 
number of facial features affected by 
gross distortion or asymmetry.  If no 
facial features are so affected, this 
should be noted.

The examiner should note whether the 
veteran's herpetic lesions are equivalent 
to any of the following characteristics 
of disfigurement:

Scar 5 or more inches (13 or more 
cm.) in length.
Scar at least one-quarter inch (0.6 
cm.) wide at widest part.
Surface contour of scar elevated or 
depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.).
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).
Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).
Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

The examiner should specifically address 
all the manifestations of the veteran's 
herpes simplex infection, including 
whether there is constant exudation or 
itching, extensive lesions, marked 
disfigurement.  

The examiner is also requested to note 
whether there is ulceration or extensive 
exfoliation or crusting or any systemic 
or nervous manifestations.  

In addition, the examiner should note the 
percent of the veteran's body that is 
affected as well as the percent of 
exposed areas and whether or not the 
veteran has been treated with systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  If the veteran 
has been treated with corticosteroids or 
other immunosuppressive drugs, the 
examiner should note how often and for 
what length of time.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case that includes complete reference to 
all applicable rating criteria, pre and 
post revision, and given the opportunity 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


